  Case 3:21-cv-00460 Document 3 Filed 08/17/21 Page 1 of 1 PageID #: 117


 (06/2017)




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF WEST VIRGINIA
                                       AT HUNTINGTON

WILLARD BAYS,individually and on behalf of all others
similarly situated,
                                                                 DISCLOSURE OF CORPORATE AFFILIATIONS
                                                                 AND FINANCIAL INTEREST
 v.
WALMART INC., a Delaware corporation, WAL-MART
STORES EAST,L.P., a Delaware corporation, and NEC                CASE NUMBER 3:21ev00460
NETWORKS,LLC,a Texas corporation,




         Pursuant to F R Civ P 7.1, Defendant
                                                        (type of party)
who is WAL-MART STORES EAST,LP                                            , makes the following disclosure:
                     (name of party)




  1.     Is the party a non-governmental corporate party?

                        YES                                     NO
 2.      Ifthe answer to Number 1 is "yes," list below any parent corporation or state that there is
         no such corporation:
         WSE Management, LLC and WSE Investment, LLC are the partners of Wal-Mart Stores East, LP. The sole member of
         WSE Management, LLC and WSE Investment, LLC is Wal-Mart Stores East, LLC (f/k/a Wal-Mart Stores East, Inc.)
         The sole member of Wal-Mart Stores East, LLC (f/k/a Wal-Mart Stores East, Inc.) is Walmart Inc.
 3.       If the answer to Number I is "yes," list below any publicly-held corporation that owns
          10% or more of the party's stock or state that there is no such corporation:
             Walmart Inc. is the ultimate parent company of Wal-Mart Stores East, LP, and Walmart Inc. is a publicly-
          traded company.


         The undersigned party understand that under F R Civ P 7.1, it will promptly file a
         supplemental statement upon any change in the information that this statement requires.




               August 17, 2021                              s/Neva G. Lusk(WV Bar #2274)
 Date:
                                                                          Signature of Counsel for Party
